388 S.C. 136 (2010)
694 S.E.2d 524
In the Matter of Robert L. GAILLIARD, Petitioner.
Supreme Court of South Carolina.
June 9, 2010.

ORDER
On October 27, 2004, the Court placed petitioner on interim suspension and, on January 24, 2005, he was indefinitely suspended petitioner from the practice of law. In the Matter of Gailliard, 362 S.C. 428, 608 S.E.2d 434 (2005); In the Matter of Gailliard, 361 S.C. 326, 604 S.E.2d 704 (2004). On November 30, 2009, petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR. After a hearing, the CCF issued a Report and Recommendation recommending petitioner be reinstated to the practice of law with conditions. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the following two conditions:
1) within six months after his reinstatement, petitioner shall complete the South Carolina Bar's Legal Ethics and Practice Program and Trust Account School; and

*137 2) for two years after his reinstatement, he shall file quarterly financial reports with the Commission on Lawyer Conduct (the Commission).
Petitioner shall be sworn-in and readmitted to the practice of law at the next scheduled admission ceremony.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ Donald W. Beatty, J.
s/ John W. Kittredge, J.
s/ Kaye G. Hearn, J.
PLEICONES, J., not participating.